By a judgment entered November 21, 1912, this court reversed the judgment of the trial court in favor of appellee, and rendered judgment that she take nothing by her suit against appellant. 152 S.W. 691. Afterwards, to wit, on April 6, 1917, in compliance with a writ of mandamus granted by the Supreme Court (Warren v. Willson, 108 Tex. 262,192 S.W. 529), issued April 3, 1917, this court certified the following questions to that court: "(1) Did this court err in holding, on the facts hereinbefore stated, that the trial court erred when he rendered judgment in favor of appellee against appellant for the $700 appellee deposited with it? (2) Did this court err in holding as a matter of law that, on said facts, appellee was not entitled to recover of appellant said sum of money or any part of same, and, after reversing the judgment of the trial court in her favor, in rendering judgment here that she take nothing by her suit against appellant?" Both questions were answered in the affirmative by the Supreme Court, in an opinion delivered October 26, 1921 (234 S.W. 387), a copy of which was filed here December 15, 1921. It follows, from the facts stated, that this court should set aside the judgment it rendered November 21, 1921, and should, instead, affirm the judgment of the court below. It is ordered accordingly.
 *Page 215